Citation Nr: 1302496	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-40 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a service connection for alcohol abuse/dependence as secondary to PTSD.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In December 2011, the Veteran's representative submitted a brief in support of the Veteran's claims and raised a claim of entitlement to service connection for the Veteran's angina based on his exposure to herbicides.  This  issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over it, and this issue is referred to the AOJ for appropriate action.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for further evidentiary development of the Veteran's service connection claims because the RO has not made reasonable efforts to obtain treatment records from several facilities where the Veteran has claimed he was treated for PTSD and alcohol abuse/dependency.  The Veteran indicates that most of his medical treatment records are at the Deer River Healthcare Center.  See Veteran's Claim for Compensation and/or Pension, December 2009.  However, after the RO submitted three requests for records to Deer River, that organization responded they were unable to identify the Veteran as a patient and that records should be requested from Duluth Clinic-Deer River.  An address was provided for the Duluth Clinic-Deer River facility.  See Deer River Healthcare Center, Response to Request for Authorization, January 2010.  The RO has not attempted to obtain the Veteran's medical records from Duluth Clinic-Deer River.  The duty to assist requires the RO to make reasonable efforts to obtain relevant private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).

Additionally, the Veteran submitted discharge instructions from Seven Hills Behavioral Institute, where he was treated in September 2008 and diagnosed with alcohol dependence and PTSD.  Both the Veteran and his wife referred to an incident in 2006, when the Veteran was hospitalized in Las Vegas due to a stroke and for several days in the hospital experienced delirium tremens and had flashbacks to his service in Vietnam.  The record further reflects that the Veteran sought treatment for alcohol dependency in 1991 in Las Vegas, 1994 in Montana, and 1989, 2007, and 2008 in Spokane, Washington.  The RO has not attempted to obtain treatment records from the above-referenced facilities.  VA has a duty to obtain relevant records of treatment reported by private physicians.  38 C.F.R. § 3.159(c)(1).  

The Veteran should be contacted and asked to provide contact information for these facilities and to provide authorizations so VA can obtain the relevant records.

Although the Veteran was afforded a VA examination in June 2010 in connection with the current claim, the examination was conducted without the medical records identified above, thus the opinion is based on an incomplete record.  If additional medical records are obtained on remand, the Veteran should be afforded another examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Send appropriate authorization forms to the Veteran to assist him to obtain complete records of treatment.  After receiving authorization, obtain treatment records from Duluth Clinic-Deer River from January 1980 to present, Seven Hills from September 1 to September 30, 2008, the hospital in Las Vegas from January to December 2006, treatment center in Montana from January to December 1994, treatment center in Las Vegas from January to December 1991, and treatment center in Spokane from January 1989 to present, along with any other medical treatment facility that the Veteran identifies as having evidence relevant to his claims.  Additionally, the RO should obtain records of any relevant medical treatment the Veteran has received since August 2010, including from, but not limited to, the Hibbing Community-Based Outpatient Clinic (CBOC).  A response, negative or positive, should be associated with the claims file.

2.  If additional treatment records are obtained, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.  

The examiner is requested to provide an opinion as to the following:  

(a)  If the Veteran meets the diagnostic criteria for PTSD, is it at least as likely as not (i.e., probability of 50 percent or greater) that PTSD had its onset during active service or is related to any in-service disease, event, or injury, to include the verified in-service stressor of having just left a mess hall in Da Nang when it was hit by a mortar and destroyed. 

(b)  If the Veteran does not meet the diagnostic criteria for PTSD, the examiner is asked to provide an opinion as to the diagnosis of all psychiatric disorders found to be present and an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current psychiatric disorder had its clinical onset during active duty or is related to any in-service disease, injury or event. 

(c)  Is it at least as likely as not that the Veteran's alcohol dependence is proximately due to, the result of, or aggravated by any diagnosed acquired psychiatric disability? 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

3.  Then, readjudicate the issue of entitlement to service connection for PTSD and alcohol abuse/dependency.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

